RATTET PLLC

Proposed Attorneys for the Debtor
202 Mamaroneck Avenue, Suite 300
White Plains, New York 10601
(914) 381-7400

Robert L. Rattet, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

MAJID TAVAKOLIAN, Chapter 11
Case No. 19-13696
Debtor.
voce eee eee eee eens xX

 

DECLARATION OF MAJID TAVAKOLIAN PURSUANT TO
LOCAL BANKRUPTCY RULE 1007-2

MAJID TAVAKOLIAN hereby declares and states the following:

1. I submit this Declaration pursuant to Rule 1007-2 of the Local Rules for the United
States Bankruptcy Court for the Southern District of New York (the “Local Rules”) and in support
of the Debtor’s Chapter 11 voluntary petition filed with this Court.

2. Part I of this Declaration describes the Debtor’s financial affairs and
circumstances leading to the commencement of this Chapter 11 case. Part II provides

information required by Local Bankruptcy Rule 1007-2.
PARTI
BACKGROUND

3. | am an entrepreneur and a 50% owner of a business that specializes in the
wholesaling of safety and laboratory supplies.

4, My first wholesale business, Arjmed, Inc., experienced financial difficulties in
connection with its business dealings in Egypt which were hurt by the political strife and
currency devaluation affecting Egypt from the late 2000s on.

5. In 2009, I started to fall behind in the mortgage payments on my personal
residence located at 1080 Madison Avenue, Unit 2B, a condo unit which I exclusively own and
reside at with my spouse.

6. In 2011, the mortgagee commenced and then voluntarily dismissed a foreclosure
action but commenced a new action in 2015.

7. In 2016 and 2017 my income stabilized but by that time I was too far in arrears to
afford a full reinstatement or obtain a dismissal of the foreclosure action.

8. Ultimately, Bank of New York Mellon as assignee of Countrywide Bank obtained
a foreclosure judgment against me and scheduled a sale for November 20, 2019.

9. I now have sufficient income to service the mortgage and pay all my other debts
as they become due.

10. I wish to seek a modification of my mortgage though the Chapter 11 process and
can demonstrate sufficient income for such a modification.

11. I intend to repay all of my creditors in full.

12. I therefore filed for bankruptcy protection to be able preserve the equity in my

assets formulate an equitable repayment plan for all of my creditors.

2
PART II
INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007

13. In addition to the foregoing, Local Bankruptcy Rule 1007-2 requires certain
information related to the Debtor, which is set forth below.
Local Rule 1007-2(a)(1)

14. I filed for Chapter 11 as a result of a long pending foreclosure action which
initially started back in 2011 after I experienced a loss in my business, causing me to become
delinquent in the payment of my mortgage and certain income taxes.

Local Rule 1007-2(a)(2)

15, This case was not originally commenced under Chapter 7 or 13 of Title 11 of the
United States Code, 11 U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005 (the “Bankruptcy Code”).

Local Rule 1007-2(a)(3)
16. Upon information and belief, no committee was organized prior to the order for

relief in this Chapter 11 case.
Local Rule 1007-2(a)(4)

17. A consolidated list of the names and addresses of the Debtor’s 20 largest
unsecured claims, excluding "insiders" as that term is defined in § 101(31) of Bankruptcy Code
is annexed hereto as Schedule I.

Local Rule 1007-2(a)(5)

18. A list of the names and addresses of the five largest secured creditors is annexed
hereto as Schedule II.

Local Rule 1007-2(a)(6)

19. A summary of the Debtor’s assets and liabilities is annexed as Schedule III.
Local Rule 1007-2(a)(7)

20. There are no publicly held securities of the Debtor.

Local Rule 1007-2(a)(8)

21. None of the Debtor’s property is in the possession of any custodian, public
officer, mortgagee, pledge, assignee of rents, or secured creditor, or any agent for such entity.
Local Rule 1007-2(a)(9)

22. The Debtor owns and resides at 1080 Madison Avenue, Unit 2B, New York, New
York 10028.

Local Rule 1007-2(a)(10)
23. The Debtor’s substantial assets, as well as books and records are located at 1080

Madison Avenue, Unit 2B, New York, New York 10028.
Local Rule 1007-2(a)(11)

24. The only legal action currently pending against the Debtor is Bank of New York
Mellon v. Tavakolian, a foreclosure action against my residence pending in the Supreme Court,
New York County under Index No. 850169/2015.

Local Rule 1007-2(a)(12)
25. Not applicable.
Local Rule 1007-2(b)(1)

26. | My current estimated gross income is $35,000 per month.
Local Rule 1007-2(b)(2)

27. Not applicable.

Local Rule 1007-2(b)(3)

28. The estimated schedule of cash receipts and disbursements for the thirty (30) day

period following the filing of the Chapter 11 petition, other than professional fees, is annexed as

Schedule IV.
CONCLUSION

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: New York, New York
November 18, 2019

/s/ Majid Tavakolian
Majid Tavakolian
Schedule I
List of Debtor’s 20 Largest Unsecured Creditors

SEE ATTACHED
Fill in this information to identify your case:

 

 

 

Debtor 1 Majid Tavakolian

First Name Middle Name Last Name
Debtor 2
(Spouse if. filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

 

Case number
(if known) (1 Check if this is an
amended filing

 

 

B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/15

 

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

Unsecured claim

 

Ee | What is the nature of the claim? $ $64,000.00
American Express
P.O. Box 297871 As of the date you file, the claim is: Check all that apply
Fort Lauderdale, FL 33329 O Contingent
Hl Unliquidated
oO Disputed
oO None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

a No

Contact QO Yes. Total claim (secured and unsecured) $
Value of security: -$
Contact phone Unsecured claim $
Fo | What is the nature of the claim? $ $1,073.00

American Express
Attn: US Payments FL As of the date you file, the claim is: Check all that apply
P.O. Box 1270 O Contingent
Newark, NJ 07101-1270 O Unliquidated

o Disputed

Hl None of the above apply

 

Does the creditor have a lien on your property?

 

 

a No
Contact O Yes. Total claim (secured and unsecured) $
Value of security: -$
Contact phone Unsecured claim $
B104 (Official Form 104) For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Majid Tavakolian Case number (if known)

 

 

 

 

aa What is the nature of the claim? $ $12,025.00
Citibank
PO Box 6241 As of the date you file, the claim is: Check all that apply
Sioux Falls, SD 57117 O — Contingent
QO Unliquidated
QO Disputed
| None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

 

 

 

a No
Contact O Yes. Total claim (Secured and unsecured) $
Value of security: -$
Contact phone Unsecured claim $
Sign Below
Under penalty of perjury, | declare that the information provided in this form is true and correct.
X fs! Majid Tavakolian X
Majid Tavakolian Signature of Debtor 2
Signature of Debtor 1
Date November 18, 2019 Date
B 104 (Official Form 104) For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Schedule II
List of Debtor’s 5 Largest Secured Creditors

NONE
Fill in this information to identify your case:

Debtor 1 Majid Tavakotian

First Name

 

Middie Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

SOUTHERN DISTRICT OF NEW YORK

United States Bankruptcy Court for the:

 

Case number
(if known)

 

Check if this is an
amended filing

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
CO No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
® Yes. Fill in all of the information below.

GENRE List Ail Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

: . . a . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
_ value of collateral. claim If any
|2.1 | Bank of New York Mellon _Describe the property that secures the claim: $2,100,000.00 $2,600,000.00 $0.00
Creditor's Name 1080 Madison Ave. Unit 2B, Ny, NY
Specialized Loan 10028
Servicing
As of the date you file, the claim is: Check all that
P.O. Box 636005 opbly. oe sean
Littleton, CO 80163-6005 = C1 contingent
Number. Street, City, State & Zip Code a Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
B pebtor 1 only Olan agreement you made (such as mortgage or secured
|
C1 Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
(J At least one of the debtors and another O Judgment lien from a lawsuit
CO Check if this claim relates to a Bi other (including a right to offset) Mortgage
community debt
Date debt was incurred Last 4 digits of accountnumber 0879
2.2 | First County Bank Describe the property that secures the claim: $630,000.00 $1,350,000.00 $0.00
Creditor's Name 67 Benedict Hill Rd, New Canaan,
CT 06840
As of the dat file, the claim is:
P.O. Box 1445 ao ate you file, the claim is: Check all that
Stamford, CT 06904-1415 = C1) contingent
Number, Street. City, State & Zip Code Oo Unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
B Debtor 1 only Clan agreement you made (such as mortgage or secured
CD Debtor 2 only car loan)
O Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
(At least one of the debtors and another =O Judgment lien from a lawsuit
C1 Check if this claim relates to a W other (including a right to offset) Mortgage
community debt
Date debt was incurred Last 4 digits of account number 6239
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 1 Majid Tavakolian

First Name Middle Name Last Name

 

2.3 | Internal Revenue Service Describe the property that secures the claim:

 

Creditor's Name All Assets

 

Special Procedures

 

 

P.O. Box 21126 As of the date you file, the claim is: Check ail that

Case number (if known)

 

$300,000.00 $4,023,188.37

$0.00

 

Philadelphia, PA 19114 El Contingent
Number. Street, City, State & Zip Code a Unliquidated
CQ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WB bebtor 4 only O an agreement you made (such as mortgage or secured
CO Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)

Cat least one of the debtors and another =O Judgment lien from a lawsuit

0 Check if this claim relates to a BE other (including a right to offset) Federal Tax Liens

 

community debt

Date debt was incurred _ Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

List Others to Be Notified for a Debt That You Already Listed

 

$3,030,000.00
$3,030,000.00

 

 

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

U

Name, Number, Street, City, State & Zip Code On which line in Part 1 did you enter the creditor? _ 2.1
Davidson Fink LLP

28 East Main Street Last 4 digits of account number _

Suite 1700

Rochester, NY 14614-1990

 

Name, Number, Street, City, State & Zip Code On which line in Part 1 did you enter the creditor? _ 2.3
Internal Revenue Service

135 High Street Last 4 digits of account number __

Stop 155

Hartford, CT 06103

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com

page 2 of 2

Best Case Bankruptcy
Schedule III
Debtor’s Summary of Asset and Liabilities as of 11/18/19

SEE ATTACHED
Fill in this information to identify your case:

Debtor 1 Majid Tavakolian

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

 

 

Case number
(if known) 1 Check if this is an
amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

GZ0ER Summarize Your Assets

 

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

ta. Copy line 55, Total real estate, from Schedule A/B.......... etc te i innit esr tess iaieineieesatey $ ee 3,950,000.00
1b. Copy line 62, Total personal property, from Schedule A/B........ ec et ee eet tenn irt teen rnc $73,188.37
1c. Copy line 63, Total of all property on Schedule A/B............c cece ieee ee tities teeter tens iste sien tieentesitentieey $ __ 4,023,188.37_

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ ____ 3,030,000.00°
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......... eee $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........... $ 77,098.00
Your total liabilities | $ 3,107,098.00

 

 

 

Ue Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule foo... cc tt i ire etter ern irnercneny $ 72,500.00

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SChEdUIO Jo... ccc citer ret tener riietne rere eienitniseees $ 65,553.50

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(C1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Majid Tavakolian Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 35,000.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
Qb. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Qe. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Schedule IV

30 Day Budget

SEE ATTACHED

10
Fill in this information to identi

Debtor 1 Majid Tavakolian

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number Check if this is:
(it known) CO) An amended filing

[) A supplement showing postpetition chapter
43 income as of the following date:

Official Form 106I MM7DDIYYYY
Schedule |: Your Income 42/15

 

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

1. Fill in your employment

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, Ml Empioyed @ Employed
attach a separate page with Employment status
information about additional C] Not employed C] Not employed
employers. . .
Occupation Director Real Estate Agrent
Include part-time, seasonal, or '
self-employed work. Employer's name Tava Products Campus Realty
Seen tiappieg Employer's address &87 | ofstrand Lane, Unit A 10 East 53rd Street
‘ Rockville, MD 20850 New York, NY
How long employed there? 8 yers 18 months a

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 35,000.00 $ 37,500.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 35,000.00 $ 37,500.00

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Debtor1 Majid Tavakolian Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here __ 4. $ 35,000.00 $ 37,500.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 0.00 $ 0.00
5b. Mandatory contributions for retirement plans 5b.  $ 0.00 «$ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 6 0.00
5e. insurance 5e. $ 0.00 §$ 0.00
5f. Domestic support obligations 5f $ 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: 5h.t+ $ 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 8 6§$ 0.00 $ 0.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 35,000.00 $ 37,500.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 0.00 «63 0.00
8b. Interest and dividends 8b. §$ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 0.00 §$ 0.00
8d. Unemployment compensation 8d.  $ 0.00 §$ 0.00
8e. Social Security 8e. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Sf §$ 0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 §$ 0.00
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ 0.00
9. Addall other income. Add lines 8at+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. |$ 35,000.00/+!$  37,500.00!=/$ 72,500.00

 

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. 4+$ 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 14. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.| $ 72,500.00

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.
oO Yes. Explain: | “|

 

 

Official Form 106! Schedule I: Your Income page 2
Fill in this information to identify your case:

 

 

 

Debtor 1 Majid Tavakolian Check if this is:
( Anamended filing
Debtor 2 OO Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK MM/DD/YYYY

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?
BB No. Go to line 2.
CI Yes. Does Debtor 2 live in a separate household?

[No
(Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? [] No

Do not list Debtor 1 and ves Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. * each dependent............. Debtor 1 or Debtor 2 age live with you?

Do not state the ONo
dependents names. Son 18 B Yes

1 No
Daughter 20 @ Yes
ONo
0 Yes
CO No
0 Yes

 

 

 

 

3. Do your expenses include No
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income

(Official Form 1061.) . Your oes

   

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. 4. $ 11,629.00

 

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowner's, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses
4d. Homeowner's association or condominium dues
5. Additional mortgage payments for your residence, such as home equity loans

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Majid Tavakolian

6.

on

11.
12.

13.
14.
15.

16.

17.

21.

22.

23.

24.

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 900.00
6b. Water, sewer, garbage collection 6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 350.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 1,000.00
Childcare and children’s education costs 8. $ 0.00
Clothing, laundry, and dry cleaning 9. $ 300.00
Personal care products and services 10. $ 0.00
Medical and dental expenses 11. $ 1,600.00
r ion. Include gas, maintenance, bus or train fare.

bo not include car payments 12. $ 1,500.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. § 500.00
Charitable contributions and religious donations 14. § 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 1,000.00
15c. Vehicle insurance 15c. $ 0.00
15d. Other insurance. Specify: Dental; miscellaneous 15d. $ 250.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: Estimated Taxes (husband) 16. $ 10,937.50
Specify: Estimated Taxes (wife) $ 12,000.00
Instailment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106)). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a, $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: | Dependant Expenses 21. +$ 2,000.00
Tuition +$ 12,000.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 65,553.50
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The resuit is your monthly expenses. $ 65,553.50
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 72,500.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 65,553.50
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. ” 23¢. |$ 6,946.50

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

B No.

 

 

 

 

CZ Yes. [ Explain here:

Official Form 106J Schedule J: Your Expenses

page 2
